Case 18-07762-JJG-11       Doc 475    Filed 07/15/19   EOD 07/15/19 13:24:10      Pg 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

                                          )
IN RE:                                    )
                                          )
FAYETTE MEMORIAL HOSPITAL                 )   Case No.: 18-07762-JJG-11
ASSOCIATION, INC. d.b.a FAYETTE           )
REGIONAL HEALTH SYATEMS,                  )
                                          )
               Debtor.                    )
                                          )

                         NOTICE OF APPEARANCE OF COUNSEL

         Pursuant to B-9010-1, attorney Jeffrey A. Hokanson of the law firm Ice Miller LLP

hereby enters an appearance in this case on behalf of REID HOSPITAL & HEALTH CARE

SERVICES, INC., a creditor herein.


                                          Respectfully submitted,

                                          /s/ Jeffrey A. Hokanson
                                          ICE MILLER LLP
                                          Jeffrey A. Hokanson (No. 14579-49)
                                          One American Square, Suite 2900
                                          Indianapolis, IN 46282-0200
                                          Telephone: (317) 236-2236
                                          jeff.hokanson@icemiller.com

                                          Counsel to Reid Hospital & Health Care Services,
                                          Inc.
Case 18-07762-JJG-11        Doc 475     Filed 07/15/19    EOD 07/15/19 13:24:10        Pg 2 of 2



                               CERTIFICATE OF SERVICE

        I hereby certify that on July 15, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court's Electronic Case
Filing System.

                                            /s/ Jeffrey A. Hokanson
                                            Jeffrey A. Hokanson


ICE MILLER LLP
One American Square, Suite 2900
Indianapolis, IN 46282-0200
(317) 236-2100




                                               2
